Filed 10/15/21 P. v. Rincon CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079800
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. 17CR-05106A)
                    v.

 STEVEN PATRICK RINCON,                                                                   OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. Carol K.
Ash, Judge.
         Deborah L. Hawkins, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and
Stephanie A. Mitchell, for Plaintiff and Respondent.
                                                        -ooOoo-
         Two jail inmates—Steven Patrick Rincon and Reyes James Carrillo—were
convicted of murder after they attacked and killed a fellow inmate. Rincon contends the
court erred by imposing certain fines and fees without first conducting an ability-to-pay
hearing. We disagree and affirm.
                                       BACKGROUND
Charges
       Rincon was indicted by grand jury for murder (Pen. Code,1 § 187). The
indictment further alleged prior strike and prior serious felony enhancements (§§ 667,
subds. (b)-(i) & 667, subd. (a)(1)).
Trial Evidence
       The incident in this case was captured on a jail surveillance camera. The video
depicts several inmates in a cell. About one minute into the video, Carrillo enters the
sleeping quarters after which the victim emerges from atop a bunkbed and exits the room.
Carrillo follows behind.
       Rincon is seated on a toilet near a table. The victim sits at a table directly in front
of Rincon. Within seconds, Rincon attacks the victim from behind. Carrillo joins in and
the attack lasts nearly 12 minutes. The victim “died several days later.”
       A forensic pathologist testified “blunt-impact head injuries” caused death. Those
injuries included a broken nose, broken bones near the eyes, “lacerations and impacts to
[the] face and … scalp,” and blood clogging “the airways into the back of [the] throat”
resulting in “irreversible brain injury.”
Verdict and Sentence
       Rincon was found guilty as charged and sentenced to serve 55 years to life in
prison. The sentence included a $10,000 restitution fine, a $40 operation fee, and a $30
conviction fee.2


       1   All undesignated statutory references are to the Penal Code.
       2
       These monetary obligations were imposed pursuant to sections 1202.4, 1465.8,
and Government Code, section 70373, respectively.


                                              2.
                                       DISCUSSION
       This appeal presents one question: Did the court prejudicially err in imposing the
mentioned fines and fees? We conclude the answer is no.
       A. Additional Background
       During sentencing, Rincon’s counsel asked the court to “withdraw the order for
restitution fine unless it finds his ability to earn any earnings while in prison for
practically the rest of his life.” The court declined, noted the “objection,” and stated, “I
do know [inmates] can earn money at the Department of Corrections.”
       B. Analysis
       Rincon claims “[i]mposing fines and assessments … without determining … a
present ability to pay violate[s] … state and federal due process rights and [the] right to
equal protection.” We find no prejudicial error in this case.
       “[A] defendant bears the burden of proof on [ability to pay]. [Citations.] Thus, …
upon proper objection, the court must hold a hearing at which defendant will have an
opportunity to bear his burden of proof on the issue of ability to pay.” (People v.
Cowan (2020) 47 Cal.App.5th 32, 49-50 (Cowan).)
       In our view, the court’s unilateral statement regarding knowledge about inmate
earning capacity hardly substitutes for an actual hearing on ability to pay. Nonetheless,
we find any failure to hold a full hearing harmless beyond a reasonable doubt.
       Rincon made no effort to discharge his burden to prove an inability to pay.3
Instead, he placed a burden to prove an ability to pay on the court. His shortcoming
forfeits his claim: “Because the $10,000 restitution fine the trial court imposed far
exceeded the statutory minimum of $300, [he] had the opportunity to argue he was


       3Rincon largely bases his argument on People v. Dueñas (2019) 30 Cal.App.5th
1157. He was sentenced after that case was decided. Notably, he did file a written
sentencing memorandum but did not discuss fines or fees. Neither did he offer any
substance during a statutory-presentencing interview.


                                              3.
unable to pay it, but he did not. By failing to … argue he did not have the ability to pay
the … restitution fine, [Rincon] forfeited the argument the court violated his
constitutional rights ….”4 (People v. Montelongo (2020) 55 Cal.App.5th 1016, 1033.)
By choosing not to argue against “the $10,000 restitution fine … [he] left no doubt he
would not have challenged the much lower assessments ….” (Id. at p. 1034.)
Accordingly, any error in failing to hold a full hearing is harmless beyond a reasonable
doubt.
                                      DISPOSITION
         The judgment is affirmed.



                                                                             SNAUFFER, J.
WE CONCUR:



POOCHIGIAN, ACTING P. J.



SMITH, J.




         4
         Indeed, in setting a restitution fine above the statutory minimum, a trial court is
required to consider “the defendant’s inability to pay ...” (§ 1202.4, subd. (d).) Nothing
in the record suggests the court failed in this regard.


                                             4.